Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glenn Massina on 3 Jan 2022.
The application has been amended as follows: 
Claims:
21. (Currently Amended) An apparatus for fabricating a three-dimensional object from a representation of the object stored in memory, the apparatus comprising:
an outer drum supported for rotation with a powder receiving chamber defined within the outer drum, the outer drum having a given height from a first end to a second end thereof;
a build platform supported by a linear actuator assembly for linear movement within the powder receiving chamber from a first position adjacent the first end of the outer drum to a second position within the powder receiving chamber, the linear actuator assembly is configured such that the second position is spaced from the first end of the outer drum by more than half the given height; 
a powder feed hopper positioned above the build platform; and
,
wherein the linear actuator assembly includes a plurality of spaced apart linear drives and the outer drum includes a plurality of vertical slots extending from adjacent the first end to adjacent the second end and each of the linear drives is positioned along an outside surface of the outer drum aligned with a respective vertical slot, each of the linear drives including a pin member extending through the respective vertical slot and engaging and supporting the build platform.
22. (Cancelled) 
23. (Currently Amended) An apparatus for fabricating a three-dimensional object from a representation of the object stored in memory, the apparatus comprising:
an outer drum supported for rotation with a powder receiving chamber defined within the outer drum, the outer drum having a given height from a first end to a second end thereof;
a build platform supported by a linear actuator assembly for linear movement within the powder receiving chamber from a first position adjacent the first end of the outer drum to a second position within the powder receiving chamber, the linear actuator assembly is configured such that the second position is spaced from the first end of the outer drum by more than half the given height; 
a powder feed hopper positioned above the build platform; and
at least one directed energy source positioned above the build platform, the at least one directed energy source is configured to apply directed energy to at least a portion of the powder receiving chamber,
	wherein the linear actuator assembly includes a plurality of spaced apart linear drives and
each of the linear drives has a 
24. (Cancelled) 
25. (Currently Amended) The apparatus according to claim 21 wherein a flexible gasket seals each vertical slot except for passage of the respective pin member. 
26. (Currently Amended) The apparatus according to claim 21 wherein a coiled flat strip is positioned at the top of each vertical slot with a free end connected to the respective pin.
 27. (Currently Amended) The apparatus according to claim 21 wherein linear motion of the linear drives is synchronized.
28. (Currently Amended) An apparatus for fabricating a three-dimensional object from a representation of the object stored in memory, the apparatus comprising:
an outer drum supported for rotation with a powder receiving chamber defined within the outer drum, the outer drum having a given height from a first end to a second end thereof;
a build platform supported by a linear actuator assembly for linear movement within the powder receiving chamber from a first position adjacent the first end of the outer drum to a second position within the powder receiving chamber, the linear actuator assembly is configured such that the second position is spaced from the first end of the outer drum by more than half the given height; 
a powder feed hopper positioned above the build platform; and
at least one directed energy source positioned above the build platform, the at least one directed energy source is configured to apply directed energy to at least a portion of the powder receiving chamber,
	wherein the linear actuator assembly includes a plurality of spaced apart linear drives and the position of each of the linear drives is radially adjustable.
29. (Previously Presented) The apparatus according to claim 21 including a plurality of directed energy sources with each of the directed energy sources at a fixed location and configured to apply directed energy to a different portion of the powder receiving chamber.
30. (Previously Presented) The apparatus according to claim 21 wherein an inner drum is positioned within the outer drum and supported for rotation therewith such that the powder receiving chamber is defined between the outer drum and the inner drum.
31. (Previously Presented) The apparatus according to claim 30 wherein the outer drum has an inner radius R1 and the inner drum has an outer radius R2 and the build platform has a width slightly less than R1-R2.
32. (Previously Presented) The apparatus according to claim 31 wherein R2 is at least 25% of R1.
33. (Previously Presented) The apparatus according to claim 31 wherein R2 is at least 50% of R1.
34. (Previously Presented) The apparatus according to claim 31 wherein R2 is at least 75% of R1.
35. (Previously Presented) The apparatus according to claim 31 wherein R2 is at least 90% of R1.
36. (Currently Amended) The apparatus according to claim 30 wherein an intermediate drum is positioned between the outer drum and the inner drum such that the powder receiving chamber is defined between the outer drum and the intermediate drum and a second powder receiving chamber is defined between the intermediate drum and the inner drum.

38. (Previously Presented) The apparatus according to claim 21 wherein a distribution roller is positioned between the powder feed hopper and the powder receiving chamber.
39. (Previously Presented) The apparatus according to claim 38 wherein the distribution roller includes a body with a surface defining a plurality of cavities which are configured to receive powder therein.
40. (Previously Presented) The apparatus according to claim 39 wherein the distribution roller is controllably rotated and the speed of rotation dictates the amount of powder delivered to the powder receiving chamber.

Allowable Subject Matter
Claims 21, 23, and 25-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of independent claim 21, 23, and 28, including an outer drum supported for rotation having a powder receiving chamber and a build platform within, the build platform supported by a plurality of spaced apart linear drives of various types (scissor, radially adjustable, or with pin members) and the linear drives are configured for linear movement within the powder receiving chamber from a first position adjacent the first end of the outer drum to a second position within the powder receiving chamber, the linear actuator assembly is configured such that the second position is spaced from the first end of the outer drum by more than half the given height of the outer drum. 

Johnson (US-20170246803-A1) teaches an extrusion-based additive manufacturing system with linear actuators for rotating the build platform (see Figs. 11-14), but Johnson fails to teach a drum, a hopper disposed above the build platform, and that the linear actuators are scissor configurations, radially adjustable, or that they are positioned on an outside surface of the drum. 
Isobe (US-20190240903-A1) teaches scissor actuators to rotate a build platform (see Fig. 12), but Isobe is directed to extrusion-based additive manufacturing and fails to teach a drum or that a hopper may be disposed above the build platform or that the drum contains a powder receiving chamber or that the that the actuators are configured to move such that the second position is spaced from the first end of the outer drum by more than half the given height of the outer drum. 
Long (US-20210154929-A1) and Broda (US-20160136759-A1) teach linear actuators that are radially adjustable, but Long and Broda’s linear actuators are only used for the print heads in additive manufacturing (see Fig. 1 and 2 of long showing print nozzles 5 that are slidable; see Fig. 24 of Broda showing linear actuators for supporting laser modules 110), not for support of the build platform. Neither reference teaches a drum or that the linear actuators are configured to support a build platform.  
Previously cited Fang (WO 2014092651 A1) shows a rotatable build platform via linear drive gears (see Fig. 3), but Fang fails to teach an outer drum or that the that the actuators are configured to move such that the second position is spaced from the first end of the outer drum by more than half the given height of the outer drum. Fang further fails to teach that the linear actuators are scissor configurations, radially adjustable, or that they are positioned on an outside surface of the drum. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742